          Case 1:21-mj-00385-ZMF Document 13 Filed 06/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
______________________________
United States of America,        :
                                 :
                     Plaintiffs, :
               v.                :
Kevin Louis Galetto,             :        Case No.: 1:21-mj-00385-ZMF
                                 :
                     Defendant.  :
______________________________

     MOTION FOR PERMISSION TO TRAVEL AND TRANSFER SUPERVISION

       Defendant, Kevin Louis Galetto, respectfully moves this Court for permission to travel by

RV, primarily via Interstate 10, from the Central District of California to his sister’s and brother-

in-law’s home at 2585 South Cortenay Pkwy., Merritt Island, FL 32952, departing from the

Central District of California on or about June 8, 2021, and arriving at his sister’s home on or

about June 19, 2021. Mr. Galetto sold his home in California and is relocating to Florida with his

wife to live and work.

       Richard Portale, counsel for Mr. Galetto, spoke to Assistant United States Attorney

Jennifer M. Rozzoni and Pretrial Services Officer Vanessa Singh, and provided them with a copy

of this motion, and they both stated that they do not oppose Mr. Galetto’s request to relocate. On

or about June 1, 2021, Mr. Galetto’s California supervision was transferred from P.O. Vanessa

Singh to P.O. Jesse Rodriguez. Mr. Portale spoke to P.O. Rodriguez via telephone on June 4,

2021 and then forwarded a copy of this motion to P.O. Rodriguez so that he would be familiar

with its contents. P.O. Rodriguez also does not oppose the instant motion.

       Below is a summary of Galetto’s proposed travel itinerary and resting locations between

the Central District of California and his sister’s home:




                                                  1
         Case 1:21-mj-00385-ZMF Document 13 Filed 06/08/21 Page 2 of 3




      June 8, 2021 to June 9, 2021: Picacho Peak RV Resort, 17065 E. Peak Lane, Picacho,

       AZ 85141, Phone: (520) 466-7841, Email: reservations@picachopeakrv.com

      June 9, 2021 to June 10, 2021: El Paso Roadrunner RV Park, 1212 Lafayette Drive, El

       Paso, TX 79907, Phone: (915) 598-4469, Email: elpasoroadrunnerrv@gmail.com

      June 10, 2021 to June 11, 2021: Kerrville KOA Journey, 2400 Goat Creek Road,

       Kerrville, TX 78028, Phone: (830) 895-1665

      June 11, 2021 to June 13, 2021: Lafayette KOA Holiday, 1825 Saint Mary St., Scott,

       LA 70583, Phone: (830) 625-5004

      June 13, 2021 to June 18, 2021: Twin Lakes Camp Resort, 580 Holley King Road,

       DeFuniak Springs, FL 32433, Phone: (850) 892-5914

      June 18, 2021 to June 19, 2021: Water’s Edge RV Resort, 701 W. Highway 318, Citra,

       FL 32113, Phone (352) 595-4590

      June 19, 2021: Arrival at Sister and Brother-in-Law’s House, 2585 South Cortenay

       Pkwy., Merritt Island, FL 32952, (714) 654-9341, Email: kmcguigan84@gmail.com

       These specific dates are subject to reasonable change due to travel conditions,

such as traffic and weather; however, the planned route, individual stops, and final destination

will remain in place. Galetto’s next appearance before this Court is not until June 29, 2021, so he

will have completed his trip well before that date.

       Prior to his departure from the Central District of California, Mr. Galetto’s location

monitoring will be disabled. Thereafter, Mr. Galetto will call in to his assigned pretrial services

officer as directed every two days to verify his location and progress towards his destination.

Upon arrival at his sister’s home at 2585 South Cortenay Pkwy., Merritt Island, FL 12952,

Galetto’s supervision will be transferred to the United States Probation Office for the Middle


                                                 2
         Case 1:21-mj-00385-ZMF Document 13 Filed 06/08/21 Page 3 of 3




District of Florida, Orlando Division, which has jurisdiction over Brevard County, Florida, and

his location monitoring will be reactivated.

       On April 30, 2021, Galetto appeared before the Honorable G. Michael Harvey for an

initial appearance. Judge Harvey released Galetto on his own recognizance subject to the

following relevant conditions: (1) submit to supervision by and report for supervision to the

Central District of California no later than 5/4/2021; (2) surrender any passport to the U.S.

Probation Office for the Central District of California; (3) not obtain a passport or other

international travel document; (4) stay out of the District of Columbia except for court, pretrial

business, and/or meetings with his attorney; (5) submit to and comply with GPS location

monitoring as directed by pretrial services; and (6) notify the U.S. Probation Office for the

Central District of California in advance of travel outside the Central District of California. The

Court did not impose any curfew, home detention, or home incarceration restrictions. Therefore,

none of the bail conditions imposed prohibit Galetto from traveling and relocating as requested.

                                            Conclusion

       WHEREFORE, the Defendant prays for permission to travel as described above.

Dated: June 8, 2021                            Respectfully submitted,

                                               /s/ Nina J. Ginsberg
                                               Nina J. Ginsberg, Esquire
                                               DC Bar No. 251496
                                               DiMuroGinsberg, PC
                                               1101 King Street, Suite 610
                                               Alexandria, VA 22314
                                               Telephone: (703) 684-4333
                                               Facsimile: (703) 548-3181
                                               Email Address: nginsberg@dimuro.com




                                                  3
